DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 has the language “spatial operable” in line 11.  It is not clear what is meant by this language.  Examiner suggests modifying language consistent with the specification.  

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. 
Claim 1 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10039938. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
5.	Claims 1, 3, 4, 5,  7, 11, 17-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 4, 7-9, 11-19, 21-23, 25, 28, and 29  of U.S. Patent No. 8708935. Although the conflicting claims are not identical, they are not patentably distinct from each other because the patented claims are directed to a non-invasive ultrasound treatment system configured for treatment of regions of interest at variable depths within a patient. are directed to a non-invasive ultrasound treatment system for providing treatment to a patient comprising a variable depth transducer system with surface, a transduction element, and reflective surface, where the transducer system is operable to provide treatment to a region between superficial and subcutaneous region of a patient, the reflective surface is configured to be inclined at any angle with respect to the transducer such that the energy emitted is bent, redirected or reflected from the surface towards the region of interest, a spatial control to change the angle of inclination, and a controller to control frequency.  The patented claims ‘935 are also directed to the transducer operable to provide energy into a deep region and an inner region and specific depth distances among other variations and specifications compared to current application claims.  The patented claims ’935 include other variations of the current application claims and would be obvious variation of the current application claims to provide a treatment system that is ultrasound based and capable of treating at various depths.  
6.	Claims 1, 4, 6, 7, 11-15, 17, and 18  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over claims 1-4-13, 21-23, 25-30, 32, 33, and 39 of U.S. Patent No. 7824348. Although the conflicting claims are not identical, they are not patentably distinct from each other .  
7.	Claim 2-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10039938. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are directed to a non-invasive ultrasound treatment system for providing treatment to a patient comprising a variable depth transducer system with surface, a transduction element, and reflective surface, where the transducer system is operable to provide treatment to a region between superficial and subcutaneous region of a patient, the reflective surface is configured to be inclined at any angle with respect to the transducer such that the energy emitted is bent, redirected or reflected from the surface towards the region of interest, a spatial control to change the angle of inclination, and a controller to control frequency.  The patented claims ‘938 are also directed to other variations such as directing energy emitted from the surface of the transducer to a predetermined depth in the region of interest.  The patented claims are more specific and anticipate current application claims.  


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


8.	Claims 1 -11 and 14-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Martin et al. (6315741) in view of Averkiou et al. (6251074) and further in view of Beach et al. (6042556) with evidentiary support provided by Hennige et al. (5520188). Martin et al. disclose a HIFU- based non-invasive ultrasound therapy treatment system 105 (col. 8 lines 22-24) for providing treatment to a patient with energy deposition at more than one depth (col. 8 lines 11-13). The system provides a way to focus and localize HIFU effects without invasively effecting intervening or subjacent tissue and organs and for non-invasively stemming internal hemorrhaging (col. 6 lines 8-10).
The system comprises a non-planar ultrasound transducer 107 (col. 8 line 24) with a depth of focus that is varied sequentially (col. 9 lines 21 -24). The variable depth transducer 107 comprises a plurality of transduction elements 107-107n (col. 16 lines 10-19). The variable depth transducer also includes a variable depth element or transducer aligning mechanism 401 (col. 10 lines 58-61). The variable depth element 113 comprises a frequency dependent surface (col. 10 lines 4-7) to change the frequency of acoustic energy emitted from the transduction element 113. The frequency dependent device such as a reflector 603 (col. 10 lines 25-26, col. 12 line 6) is used for the spatial control of the focal depth and a position of the acoustic energy from and provide treatment with the acoustic energy to regions of tissue at different depths (col. 10 lines 31-34 lines 38-48). The frequency dependent device 
As shown in figure 6, the reflector or reflective surface is inclined at an angle and therefore having an inner edge above the emitting portion of the transducer and having an outer edge below the emitting portion of the transducer to direct acoustic energy provided by the transducer to the region of interest. The transducer comprises spatial control operable to change the distance from the transduction element to the reflector (col. 12 lines 12-15) and to change an angle of the reflector to direct acoustic energy emitted by the transduction element to the regions of interest (such as the angling of the reflector 603 at a 45“angle and thus bending the ultrasound beam 90°) (col. 12 lines 9-11). With respect to the depth amount, Figure 16 shows the frequency administered with respect to tissue depth where if the ultrasonic frequency is too high, most of the energy will be absorbed proximal to the depth of interest or the first depth and if the frequency is too low, most of the energy will propagate past the depth of interest or first depth (col 15 lines 10-23). The depth is between 0 and 5 cm or 0 and 5 mm at first frequency or high frequency and the depth is above 5 cm or 50 mm at a second frequency or low frequency (fig. 16). As shown in figure 16, the frequency range is between 0.5 MHz-20MHz (col. 18 lines 25-28) during which treatment, imaging, and temperature monitoring occurs. Therefore, the depths correspond to the associated frequencies where depth 1 is at a certain frequency, depth 2 is at a second frequency, and depth 3 is at a third frequency (fig. 16).
The system includes a controller 1003 that is in communication with the variable depth transducer 107 and comprising a control or frequency generator 1001 (col. 13 lines 64-col. 14 lines 4) of 
The system may include a transducer 803 (col. 12 lines 49-50) with plurality of sub-transducer elements 805 (col. 12 lines 54-58) and the array is electronically controlled to control the depth of focus (col. 12 lines 58-66). The sub-transducer elements comprise a two-dimensional or linear array 803 or a group of square or rectangular elements 805 (fig. 8) and may include an annular array (col. 13 lines 3-4). The array is configured for three-dimensional operation (fig. 3, col. 9 lines 25-27). The array may comprise individual elements to create focused waves (col. 12 lines 66-col. 13 line 2). The transducer 803 or 107 therefore comprises a plurality of transduction elements 805 or 107-107n that are configured to be activated by a plurality of frequencies separated by a phase delay or dependent on the phasing of the excitation to each element 805 (col. 13 lines 1-2). The annular array may comprise a plurality of rings (as shown in fig. 8D) and as evidenced by Hennige et al. (5520188), the annular array is known in the art to be comprised of the plurality of rings (col. 3 lines 1 -8, fig. 1).  
The variable depth element is configured to change the distance from the transduction element 805 to the frequency dependent device or the acoustic energy reflector thereby adjusting the focal depth (col. 12 lines 12-15) and the drive screw 607 powered by a motor or other linear drive mechanism 609 is used to control the distance.
Therefore, the transduction 107 with the transducer element 805 is coupled to the variable depth element or bottom arm 113 and configured to provide focusing of the acoustic energy to more than one region of interest 101 (col. 12 lines 3-22). The ultrasound frequency employed determines the depth of the energy of propagation into tissue and therefore tissues at very depth regions are evaluated (col. 15 lines 10-22).

The variable depth transducer is configured for providing imaging (col. 12 lines 49-54) or scanning (col. 16 lines 3-19), therapy such as coagulation and necrotization and temperature monitoring (col. 14 lines 50-64). The system therefore includes mechanical scanning device configured to move the transducer in a translational movement or distal to proximal scan and after the scan, the transducer is repositioned via positioning assembly 501 for next scan (col. 16 lines 3-9).
The system includes arm arrangement such as top arm 109 and bottom arm 113 (fig. 1B) with a controlling mechanism for controlling movement of the variable depth transducer and includes a transducer aligning mechanism or variable depth element or controlling mechanism with thumb trigger 403 (col. 10 lines 52-55) to lower or elevate the transducer (col. 10 lines 58-61). Martin et al. teach of the use of a curved transducer (col. 18 lines 50-52). Martin et al. teach of creating a plurality of tissue lesions at varying depths in the region of interest (col. 9 lines 15-17). Martin et al. teach system may include appropriate imaging equipment as would be known in the art such as display showing the images which aids the surgeon in determining where to administer treatment (col. 12 lines 52-54) and as the user moves the instrument 801, an image is generated and observed by the user to guide placement of instrument (col. 12 lines 54-57).
Martin et al. teach treatment at varying depths but do not explicitly teach all the features of the transduction element and the relationship with the frequencies. In the same field of endeavor Averkiou et al. teach a ultrasonic diagnostic imaging system where the ultrasound signals are subject to depth dependent attenuation which varies with frequency where higher frequencies are more attenuated with depth than lower frequencies (col. 7 lines 62-65). Averkiou et al. teach the use of an array transducer which transmits ultrasonic energy into the body and receives echoes returned in response to 
teaching by Averkiou et al. to modify Martin et al. to effectively image at varying depths, reduce clutter, and overcome the effects of depth-dependent attenuation (col. 2 lines 20-21, Averkiou).
Martin et al. teach treating tissue regions of interest at various depths but do not specify the regions as the superficial region and a subcutaneous region. In the same field of endeavor Beach et al. teach a HIFU system that is controlled to compensate for phase change introduced by tissue at different depths along the path to a treatment volume (col. 5 lines 18-25). Beach et al. further address using the HIFU to treat various regions of interest within the tissue and the treatment may include the superficial tissues and may include tissues on the other side of the treatment volume from the transducer array such as the subcutaneous regions (col. 3 lines 37-43, col. 7 lines 6-11, col. 10 lines 26-29). It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Beach et al. to modify Martin et al. to account for tissues at variable depths to minimize harmful effects of HIFU on surrounding tissue (col. 7 lines 41-43, Beach).
9.	Claim 12 and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martin et al. in view of Averkiou et al. in view of Beach et al. and further in view of Seale (5844140). The previous references do not explicitly teach of a curved mirror or a flat mirror. In a similar field of endeavor Seale teaches of an ultrasound based system with the use of a flat mirror (col. 16 lines 34-38) and a curved mirror (col. 7 lines 56-63). It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Seale to modify the previous references for more effective beam focusing adjustments (col. 7 lines 61-63, Seale).  
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAISAKHI ROY whose telephone number is (571)272-7139.  The examiner can normally be reached on Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thompson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






BR
/BAISAKHI ROY/Primary Examiner, Art Unit 3793